DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications: application filed on 10/07/2021 which has foreign priority filed on 04/10/2019.
Claims 1-18 are pending in this case. Claims 1, 6 and 10 are independent claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquirer configured to acquiring structure information of a screen related to a Web application and element information indicating constituent elements of the screen; an identifier configured to identifying a similar transition representing screen transitions to other screens displaying contents similar to each other from among screen transitions to one or more other screens capable of being transitioned from the screen related to the Web application, the identifying the similar transition based on the structure information and the element information acquired by the acquirer; and a creator configured to executing one or more screen transitions selected from the similar transition identified by the identifier, and create specification information related to transitions between screens of the Web application” and “acquire, by an acquirer, structure information of a screen related to a Web application and
element information indicating constituent elements of the screen; identify, by an identifier, a similar transition representing screen transitions to other screens displaying contents similar to each other from among screen transitions to one or more other screens capable of being transitioned from the screen related to the Web application, the identifier identifying the similar transition based on the structure information and the element information acquired by the acquirer; and execute, by a creator, one or more screen transitions selected from the similar transition identified by the identifier and creating specification information related to transitions between screens of the Web application” in claims 1, 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitation: specification, paragraph [0051] indicating such acquirer, identifier and creator are software/program executed on a general computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, US 9053177, in view of Kekki et al., US 2017/0017364.
Regarding independent claims 1, Seo teaches a similar transition identification device comprising:
an acquirer configured to acquiring structure information of a screen related to a Web application and element information indicating constituent elements of the screen (Seo, col.11, line 14 – col.12, line 62; parsing HTML document to Document Object Model (DOM) in order to identifying hyperlinks); and
an identifier configured to identifying a similar transition, the identifying the similar transition based on the structure information and the element information acquired by the acquirer (Seo, col.11, line 14 – col.12, line 62; using DOM; identifying groups of hyperlinks for navigate to other pages).
However, Seo does not teach similar transition representing screen transitions to other screens displaying contents similar to each other from among screen transitions to one or more other screens capable of being transitioned from the screen related to the Web application; a creator configured to executing one or more screen transitions selected from the similar transition identified by the identifier and create specification information related to transitions between screens of the Web application.
Kekki teaches an identifier configured to identifying a similar transition representing screen transitions to other screens displaying contents similar to each other from among screen transitions to one or more other screens capable of being transitioned from the screen related to the Web application (Kekki, [0124]; identifying navigation routes between pages in same article); a creator configured to executing one or more screen transitions selected from the similar transition identified by the identifier, and create specification information related to transitions between screens of the Web application (Kekki, [0067], [0124]; creating navigation map/table to describe navigation routes between pages in the document, wherein navigation routes includes routes to same article and routes to different articles).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kekki’s teaching and Seo’s teaching to include an identifier an identifier configured to identifying a similar transition representing screen transitions to other screens displaying contents similar to each other from among screen transitions to one or more other screens capable of being transitioned from the screen related to the Web application; and create specification information related to transitions between screens of the Web application, since the combination would have facilitated the user navigate hyperlink to same and/or different documents.
Regarding claim 2, which is dependent on claim 1, Seo teaches wherein the screen related to the Web application is composed of an HTML (Seo, col.11, lines 14-26; HTML document), 
wherein the identifier determines whether or not a predetermined HTML tag is included in the structure information representing a DOM structure of the screen (Seo, col.11, line 14 – col.12, line 62; position of hyperlink elements within a DOM corresponding to the document),
wherein, when the predetermined HTML tag is determined to be included in the structure information, the determines whether or not the element information related to a constituent element, from among the constituent elements of the screen, triggering the screen transitions to the other screens is included in the HTML tag (Seo, col.11, line 14 – col.12, line 62; determining hyperlinks for navigate to other page by identifying hyperlink element/tag in HTML document), and
wherein, when the element information related to the constituent element triggering the screen transitions to the other screens is determined to be included in the HTML tag, the identifier identifies the similar transition (Seo, col.11, line 14 – col.12, line 62; determining hyperlinks for navigate to other page by identifying hyperlink element/tag in HTML document).
Claim 5, 8 are for a method performed by the device claims 1, 2 and are rejected under the same rationale.
Claim 6, 10 are for a computer-readable non-transitory recording medium storing a computer-executable program instruction that when executed by a processor a computer system performed by the device of claims 1-2 and are rejected under the same rationale.
Claims 3, 7, 9, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Kekki as applied to claim 1 above, and further in view of Birch et al., US 2020/0042567 and Okamoto et al., US 2009/0248678.
Regarding claims 3 and 7, which is dependent on claims 1 and 2 respectively, Seo teaches wherein the identifier determines a degree of similarity between addresses for the screen transitions to the one or more screens from the screen related to the Web application (Seo, col.12, lines 1-62; each of hyperlinks in a same group has different scores).
However, Seo does not teach categorizes screen transitions whose calculated degree of similarity is not more than a predetermined threshold value into a same group as the screen transitions to the other screens displaying the contents similar to each other, to thereby identify the similar transition.
Birch teaches categorizes screen transitions whose calculated degree of similarity is more than a predetermined threshold value into a same group as the screen transitions to the other screens displaying the contents similar to each other, to thereby identify the similar transition (Birch, [0089]-[0090]; clustering navigation tree if similarity value distance is greater than a vector value). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Birch’s teaching into Kekki and Seo’s teaching to include categorizes screen transitions whose calculated degree of similarity is more than a predetermined threshold value into a same group as the screen transitions to the other screens displaying the contents similar to each other, to thereby identify the similar transition, since the combination would have facilitated the user navigate to content having topically related as Birch disclosed.
Okamoto teaches degree of similarity is not more than a predetermined threshold value into a same group (Okamota, [0060]; clusters similar content if Euclidean distance are not more than a threshold).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Okamoto’s teaching into Birch, Kekki and Seo’s teaching to include degree of similarity is not more than a predetermined threshold value into a same group, since the combination would have facilitated the grouping navigation tree/web page by using different similarity techniques.
Claims 9, 13 are for a method performed by the device claim 3 and are rejected under the same rationale.
Claims 11, 15 are for a computer-readable non-transitory recording medium storing a computer-executable program instruction that when executed by a processor a computer system performed by the device of claim 3 and are rejected under the same rationale.
Claims 4, 12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo and Kekki as applied to claim 1 above, and further in view of Wang et al., US 2015/0379113.
Regarding claim 4, which is dependent on claim 3, Wang wherein each of the addresses is a URL, and wherein the identifier determines a predetermined distance between character strings designated at bottoms of the respective addresses, to thereby the degree of similarity between the addresses (Wang, [0041]; determining similarity of URLs based on an editing distance of the URLs).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wang’s teaching into Okamoto, Birch, Kekki and Seo’s teaching to include the addresses is a URL, and wherein the identifier determines a predetermined distance between character strings designated at bottoms of the respective addresses, to thereby the degree of similarity between the addresses, since the combination would have facilitated the determine of hyperlinks/URLs that navigate to same or different documents/articles. 
Claim 14, 17 are for a method performed by the device claim 4 and are rejected under the same rationale.
Claim 12, 16, 18 are for a computer-readable non-transitory recording medium storing a computer-executable program instruction that when executed by a processor a computer system performed by the device of claim 4 and are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurabayashi, US 2017/0039076, [0029] teaches parsing HTML to Document Object Model (DOM) in order to detect state transition in HTML page.
Kuroda, US 2011/0320928, fig.7 teaches creating a table regarding transitions between pages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/            Primary Examiner, Art Unit 2177